    Case 1:19-cr-20624-AHS Document 82 Entered on FLSD Docket 01/13/2021 Page 1 of 6

USDC FLSD2458 (Rev.09/08)-JudgmentinaCriminalCase                                                                Page Ior6


                          U N IT E D STA T E S D IST R IC T C O U R T
                                                Southern D istrictofFlorida
                                                    FortL auderdale D ivision


UN ITED STA TES O F A M ER IC A                                 JUD G M ENT IN A CR IM IN AL CA SE

V S.                                                            CaseNumber:19-20624-CR-S1NGHAL
                                                                USM Num ber:20568-104
JUANA M IRTA QUINTERO
                                                                CounselforDefendant:Kirsten Nelson
                                                                CounselforTheUnited States:AlexanderPogozelski
                                                                Coul
                                                                   'tReporter:KarlShires
The defendantpleaded guilty to C ount 1 ofthe Indictm ent.

Thedefendantisadjudicated guilty oftheseoffenses:
T ITLE & SE CTIO N                N ATU R E O F O FFEN SE                                   O FFEN SE       C O UN T
                                                                                            EN DED
18U.S.C.j 1956(h)                 ConspiracytoCommitM oney Laundering                       01/2015          1
The defendantis sentenced as provided in the following pages ofthisjudgment.The seùtence is imposed
pursuantto theSentencing Reform Actof1984.                                         .
A llrem aining counts are dism issed on the m otion ofthe governm ent.
Itis ordered thatthe defendantmustnotify the United States attorney for this districtwithin 30 days of any
changeofnam e,residence,ormailing addressuntila11fines,restitution,costs,and specialassessm ents im posed
bythisjudgmentarefullypaid.lforderedtopayrestitution,thedefendantmustnotifythecourtandUnited States
attorney ofm aterialchangesin econom ic circum stances.




                                                                DateofImposition ofSentence:1/12/2021

                                                                                   N



                                                                A nuraag Singh             t
                                                                U nited States D is ctJudge


                                                                Date: Z                  /1 p p/
     Case
     !
          1:19-cr-20624-AHS Document 82 Entered on FLSD Docket 01/13/2021 Page 2 of 6
USDC FLSD2458 (Rev.09/08)-Judgmenti
                                  naCriminalCase                                                    Page2of6


DEFENDANT:JUANA M IRTA QUINTERO
CASE NUM BER:19-20624-CR-SlNGHAL

                                                    IM PR ISO NM ENT

The defendantishereby comm itted to the custody ofthe United StatesBureau ofPrisonsto be imprisoned fora
totalterm of36 M onths asto C ount 1 ofthe lndictm ent.
The Court m akes the following recom m endations to the Bureau of Prisons: That the Defendant be
designated to a facility in the'southern D istrict ofFlorida.                                .
The defendant shallsurrender tb the designated facility and/or the U S M arshalfor thij D istrict on July 8,
2021 by N oon.

                                                        R ETU RN
1haveexecutedthisjudgmentasfollows:




Defendantdelivered on                                               to                   .          '

at                                             ' ,withacertifiedqopy ofthisjudgment.




                                                            UNITED STATESMARSùAL


                                                            D EPU TY U N ITED STA TES M A RSHA L
    Case 1:19-cr-20624-AHS Document 82 Entered on FLSD Docket 01/13/2021 Page 3 of 6
USDC FLSD2458 (Rev.09/08)-JudgmentinaCriminalCase   '                                                             Page3of6

DEFENDANT:JUANA M IRTA QUINTERO
CASE NUM BER:19-20624-CR-SlNGHAL
                               SUPER VISE D R ELEA SE
Upon release from im prisonm ent,the defendantshallbe on supervised release fora term of3 Years as to Count 1 ofthe
lndictm ent.
The defendantmustrepol'tto the probation office in the districtto whicl:the defendantis released w ithin 72 hoursofrelease
from thecustody pfthe Bureau ofPrisons.
The defendantshallnotcom mitanotherfederal,stateorlocalcrim e.
The defendantshallnotunlawfully possess a controlled substance.The defendantshallrefrain from any unlawfuluse of a
controlled substance.The defendantshallsublpitto one drug testwithin 15 days ofrelease from im prisonm entand atIeast
two periodic drug teststhereafter,asdeterm ined by thecourt.               '
The defendantshallnotpossessa srearm ,am m unition,destructive dcvice,or any other dangerousw eapon.
The defendantshallcooperatein the collection ofDNA asdirected by the probation ofncer.

Ifthisjudgmentimposesafineorrestitution,itisaconditionofsupervisedreleasethatthedefendantpayinaccordance
withtheScheduleofPaymentssheetofthisjtldgment.
Thé defendantmpstcom ply w ith the standard conditionsthathave been adopted by thiscourtaswellasw ith any additional
c'
 onditionson theatlached pagù.
                                     STAN D AR D C ON D ITIO N S O F SUPERV ISIO N
        Thedefendantshallnotleavethejudicialdistrictwithoutthepermissionofthecourtorprobationofficer;
        Thedefendantshallreporttotheprobationofficerandshallsubmitatruthfulandcompletewrittenreportwithinthetistfifteen
       daysofeach month;                        .                                                    ..
       Thedefendantshallanswertruthfully allinquiriesby theprobationofficerandfollow theinstructionsoftheprobation officer;
       Thedefendantshallsupporthisorherdependentsand lneetotherfamily responsibilities;
       Thedefendantshallwork regularly atalawfuloccupation,unlessexcusedby theprobation officerforschooling,training,or
       otheracceptablereasons;'
       Thedefendantshallnotify theprobation officeratleastten dayspriortoany change inresidenceoremployment;
       Thedefendantshallregain from excessiveuseofalcoholandshallnotpurchase,possess,use,distribute,oradministerany
       controlled substanceèranyparaphemaliarelatedto any controlled substances,exceptasprescribedby aphysician;
       Thedefendantshallnotfrequentplaceswherecontrolledsubstancesareillegally sold,used,distributed,or  'administered;
       Thedefendantshallnotassociatewith any personsengaged in criminalactivity and shallnotassociatewithanyperson
       convicted ofafelony,unlessgrantedpermission to dosoby theprobation officer;
    10.Thedefendantshallpennitaprobation officertovisithim orheratany timeathomeorelsewhereand shallpermitconfiscation
       ofanycontrabandobserved in plain view oftheprobation officer;
    11.Thedefendantshallnotify theprobation officerwithin seventy-twohoursofbeing arrestedorquestionedby alaw enforcement
       officer;
    12.Thedefendantshallnotenterinto anyagreem entto actasan infonneroraspecialagentofa1aw enforcem entagencyw ithout
       theperm issionofthecourt;and                                                                                       '
    13.A sdirectedby theprobation officer,thedefendantshallnotifythirdpartiesofrisksthatm aybeoccasionedby thedefendant's
       crim inalrecordorpersonalhistory orcharacteristicsandshallpennittheprobation officerto m akesuch notificationsandto
       confinp thedefendant'scompliancewith such notification requirem ent.
    Case 1:19-cr-20624-AHS Document 82 Entered on FLSD Docket 01/13/2021 Page 4 of 6
USDC FLSD2458 (Rev.09/08)-JudgmentinaCriminalCase                                                Page4of6

DEFENDANT:JUANA M IRTA QUINTERO
CASE NUM BER:19-20624-CR-SINGHAL

                                       SPE CIAL CO N D ITION S O F SU PE RV ISIO N

FinancialDisclosurcRequirem ent-Thedefendantshallprovidecompleteàccesstèfinancialinformation,
including disclosureofa11businessand personalfinances,to the U.S.Probatioh Offcer.

H ealth CareBusinessRestriction -Thedefendantshallnotown,directly orindirectly,orbeemployed,directly
orindiredly,in any health care businessorservice,which submitsclaimsto any privateorgovernm entinsurance
company,withoutthe Court'sapproval.

NoNew DebtRestriction -Thedefendantshallnotapply for,solicitorincurany furtherdebt,included butnot
limitedto loans,linesofcreditorcreditTardcharges,eitherasaprincipalorcosigner,asan individualorthrough
any corporateentity,withoutfirstobtainingpermission from theUnited StatesProbation Officer.

Perm issibleSearch -Thedefendantshàllsubmitto a search ofherperson orproperty conducted in areasonable
m annerand atareasonabletim eby theU .S.Probation Officer.

Unpaid Réstitution,Fines,orSpecialAssessm ents-Ifthedefendanthasany unpaid am ountofrestitution,
Enes?orspecialassessments,thedefendantshallnotify theprobation offk erofany m aterialchangein the
defendant'seconomiccircum staltcesthatm ightaffectthe defendant'sability to pay.
1       .    j
                 Case 1:19-cr-20624-AHS Document 82 Entered on FLSD Docket 01/13/2021 Page 5 of 6
                 #

            USDC FLSD 2458(Rev.09/08)-Judgmenti
                                              naCriminalCasç          27ZZ?J
                                                                           L?....                                         Page5of6

            DEFENDANT:JUANA M IRTA QUINTERO
            CA SE N UM BER :19-20624xCR -SlN G H A L
                                                                                    l
                                                     CR IM IN AL M O N ETA RY PEN A LTIES
            Thedefendantmustpay thetotalcriminalm onetarypenaltiesunderthe scheduleofpaym entson Sheet6.
                                                       A ssessm ent                           Fine         R estitution
                       TOTALS                            $100.00                             $0.00        $1,347,388.00

            If the defendant m akes a partial paym ent, each payee shall rcceive an approxim ately proportioned
            paym ent,unless specified otherwise in the priority order or percentage paym ent colum n below .H ow ever,
            pursuantto18U.S.C.j3664(9,allnonfederalvictimsmustbepaid beforetheUnitedStatesispaid.


            NAMEOFPAYEE                                                                 TOTALLOSSW V STITUTIONORDERED
            R ejtitution w ith lm prisonm ent - lt is further ordered that the defendant shall pay restitution in the
            amountof$1,347,388.00,jointand severalwith the co-defendant,YudelGonzalez,and co-conspirators,
            M ildrey be La Caridad Gonzalez,M ilka Yarlin Alfaro,Linda M arquez and Nelkys Tabares,in Case
    '
            Num bers 16-20461-CR-M ARTlNEZ,16-20445-CR-M ARTINEZ,and 20-20036-CR-M ART1NEZ.Durihg
            theperiod ofincarceration,paymentshallbemadeasfollows:(1)ifthedefendantearnswagesxin aFederal
            Prison Industries(UNICOR)job,then thedefendantmustpay 50% ofwagesearned toward-thennancial
            obligationsimposedbythisJudgmentinaCriminalCase;(2)ifthedefendantdoesnotworkin aUNICOR
            job,then the defendant must pay a minim um of$25.00 per quarter toward the financialobligations
            im posed in this order.U pon release ofincarceration,the defendantshallpay restitution atthe rate of 10%
            of m onthly gross earnings,untilsuch tim e asthe court m ay alter that paym ent schedule in the interests of
            justice.TheU.S.Bureau ofPrisons,U.S.Probation Office and U.S.Attorney's Officeshallmonitor the
            paym entofrestitution and report to the courtany m aterialchange in the defendant's ability to pay.These
            paymentsdonotprecludethegoyernmentfrom usingotherassetsorincomeofthedèfeùdanttosatisfythe
            restitution obligations.
            * Findingsforthe totalamountoflossesarerequired underChapters 109A ,110,1IOA,and 113A ofTitle 18 for
            offensescomm itted on orafterSeptem ber13,1994,butbeforeApril23,1996.
            **Assessm entdueimm ediately unlessotherwiseorderedby the Court.
   Case 1:19-cr-20624-AHS Document 82 Entered on FLSD Docket 01/13/2021 Page 6 of 6
USDC FLSD2458(Rev.09/08)-JudjmentinaCrimi
                                        nalCase                                                        Page6of'6

DEFENDANT:JUANA M IRTA QUINTERO
CASE NUM BER:19-20624-CR-SINGHAL
                                       SCH ED U LE O F PAY M EN TS
H aving assessed the defendant's ability to pay, paym ent of the totalcrim inal.m onetary penalties is due as
follow s:
A.Lum p sum paym entofS100.00 dueim m ediately.
Unlessthecourthasexpressly ordered otherwise,ifthisjudgmentimposesimprisonment,paymentofcriminal
m onetary penalties is due during imprisonm ent.A11crim inalm onetary penalties,except those payments m ade
through the FederalBureau ofPrisons'Inmate FinancialResponsibility Program ,are m ade to the clerk ofthe
court.

The defendant shallreceive creditfor a11paym ents previously m ade toward any criminalm onetary penalties
im posed.
Thisassessment/sne/restitution ispayableto theCLERK,UN ITED STATES COURTS and istobeaddressed to:
U .S.C LER K 'S O FFICE
ATTN:FINANCJAL SECTION
400 N O R TH M IA M IA V ENU E,R O O M 08N 09
M IA M I,FLO R ID A 33128-7716
The assessm ent/fine/restitution ispayable imm ediately.The U.S.Bureau ofPrisons,U.S.Probation Office and
theU.S.Attorney'sOfficeareresponsiblefortheenibrcementofthisorder.
Jointand Severalwith Co-Defendantsand Co-conspiratorsin theam ountof$1,347,388.00

DefendantandCo-DefendantNamesand CaseNumbers(includingdefendantnumber),TotalAmount,Jointand
SeveralAmount,andcorresponding payee,ifappropriate.
CA SE NU M BER                                                                  JO IN T
D EFEND A NT A ND C O -                                                                 A ND SEV EM L
                               DE FEN DA NT N A M ES        TO TA L A M O U N T AM O U NT
(INCLUDING DEFENDANT NUM BER)
YudelGonzalez 19-20624-CR-S1NGHAL                           $1,347,388.00        $1,347,388.00
M ildrey DeLa Caridad Gonzalez,M ilkaYarlin Alfaro,
Linda M arquezandN elkysTabares,in docketnum bers $1
16 20461-CR-M ARTlN EZ,16-20445-CR-M ARTINEZ,and ,347,388.00
   -
                                                                                 $1,347,388.00
20-20036-CR-M A RTlN EZ


T he defendantshallforfeitthe defendant's interest in the follow ing property to the U nited States:
M oney Judgm entin the am ountof$852,446.00 in U.S.Currency.

Restitution is owed jointly and severally by the defendantand co-defendantsand co-conspiratorsin the
above cases.
Paymentsshallbeappliedinthefollowingorder:(1)assessment,(2)restitutionprincipal,(3)restitutioninterest,
(4)fineprincipal,(5)fineinterest,(6)communityrestitution,(7)penalties,and(8)costs,including costof
prosecution and courtcosts.
